Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Claims 1-37 have been examined.

Reasons for Allowance
	Claims 1-37 are allowed.
	The following is an Examiner's statement of reasons for allowance: Claims 1-37 are considered allowable since when reading the claims in light of the specification, as per MPEP § 2111.01, none of the references of record, whether taken alone or in combination, discloses or suggests the combination of limitations specified in independent Claim 1. Specifically, the closest prior art of Wu, Programming Models' Support for Heterogeneous Architecture, Doctoral Thesis, University of Tennessee, 2017 fails to expressly teach:

	Claim 1’s "...bandwidth that is a relatively higher bandwidth compared to another relatively lower bandwidth..."
	Claim 1’s "...gpu to gpu..."

	Claim 1’s "...switch-related links..."

	Further, none of the references of record, whether taken alone or in combination, discloses or suggests the combination of limitations specified in independent Claim 7. Specifically, the closest prior art of Wu fails to expressly teach:
	Claim 7’s "...bandwidth that is a relatively higher bandwidth compared to another relatively lower bandwidth..."
	Claim 7’s "...gpu to gpu..."
	Claim 7’s "...network switch..."

	Further, none of the references of record, whether taken alone or in combination, discloses or suggests the combination of limitations specified in independent Claim 13. Specifically, the closest prior art of Wu fails to expressly teach:
	Claim 13’s "...bandwidth that is a relatively higher bandwidth compared to another relatively lower bandwidth..."
	Claim 13’s "...gpu to gpu..." 
	Claim 13’s "...network switch..."


	Further, none of the references of record, whether taken alone or in combination, discloses or suggests the combination of limitations specified in independent Claim 28. Specifically, the closest prior art of Wu fails to expressly teach:
	Claim 28’s "...bandwidth that is a relatively higher bandwidth compared to another relatively lower bandwidth..."
	Claim 28’s "...neutral network..."

	Further, none of the references of record, whether taken alone or in combination, discloses or suggests the combination of limitations specified in independent Claim 33. Specifically, the closest prior art of Wu fails to expressly teach:
	Claim 33’s "...bandwidth that is a relatively higher bandwidth compared to another relatively lower bandwidth..."
	Claim 33’s "...neutral network..."



Relevant Art
	Art that is relevant to this action, but not cited is the following:
	Saliou, et al., Analysis of Firewall Performance Variation to Identify the Limits of Automated Network Reconfigurations, ECIW2006, 2006, pp. 1-11

Conclusion
	Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

	Any inquiries concerning this communication or earlier communications from the examiner should be directed to Wilbert L. Starks, Jr., who may be reached Monday through Friday, between 8:00 a.m. and 

		If you need to send an Official facsimile transmission, please send it to (571) 273-8300.

		If attempts to reach the examiner are unsuccessful the Examiner’s Supervisor (SPE), Kakali Chaki, may be reached at (571) 272-3719

	Hand-delivered responses should be delivered to the Receptionist @ (Customer Service Window Randolph Building 401 Dulany Street, Alexandria, VA 22313), located on the first floor of the south side of the Randolph Building.

	Finally, information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Moreover, status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information 

            /WILBERT L STARKS/
            Primary Examiner, Art Unit 2122

WLS
29 DEC 2021